Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time based on control information/determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector/in response to the determination, determining based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity. This judicial exception is not integrated into a practical application. The additional elements of a system comprising a processor/mobile devices/network equipment (including an antenna)/business entity device represent generic computing elements. The additional limitation of gathering mobile device data (control information received, indicative of the mobile devices that are attached to the network equipment and occupy the cell sector at the defined time, based on wireless signals received by the network equipment from the mobile device, wherein the control information indicates locations of the mobile devices) represents insignificant extra-solution activity – i.e. data gathering. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional limitation of gathering mobile device data (control information received, indicative of the mobile devices that are attached to the network equipment and occupy the cell sector at the defined time, based on wireless signals received by the network equipment from the mobile device, wherein the control information indicates locations of the mobile devices) represents insignificant extra-solution activity – i.e. data gathering. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 10 is directed to a system, thus meeting the Step 1 eligibility criterion.  Claim 10 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining a number of mobile devices located in a cell sector at a defined time based on control data received, wherein the control data is indicative of the mobile devices that are associated with the network equipment and located in the cell sector at the defined time/determining that a number of mobile devices determined to be located in a cell sector at a defined time satisfies a defined function that is based on an average number of mobile devices located in the cell sector over a defined time period and an offset factor, wherein the offset factor is associated with an organization entity of respective organization entities determined to be associated with the cell sector, and wherein the cell sector is associated with a network device of a communication network; and in response to the determining that the number of the mobile devices determined to be located in the cell sector at the defined time satisfies the defined function, determining, based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset for a transaction between the mobile device and a device associated with the organization entity, wherein the commerce asset is associated with a supply of the commerce asset associated with the organization entity. This judicial exception is not integrated into a practical application. The additional elements of a processor/memory/network equipment (including an antenna)/communication network/organization entity device/mobile devices represent generic computing elements. The additional limitation of gathering mobile device data (control information received, indicative of the mobile devices that are attached to the network equipment and occupy the cell sector at the defined time, based on wireless signals received by the network equipment from the mobile device, wherein the control information indicates locations of the mobile devices) represents insignificant extra-solution activity – i.e. data gathering. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional limitation of gathering mobile device data (control information received, indicative of the mobile devices that are attached to the network equipment and occupy the cell sector at the defined time, based on wireless signals received by the network equipment from the mobile device, wherein the control information indicates locations of the mobile devices) represents insignificant extra-solution activity – i.e. data gathering. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 10 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 19 is directed to a machine-readable medium for performing the method of claim 1, thus meeting the Step 1 eligibility criterion; it recites the same abstract idea as claim 1. The claim performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-9, 11-18, 20 further narrow the abstract idea of the independent claims themselves. The claims do not include any other additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claim 1 is directed to patent-eligible subject matter
	Examiner respectfully disagrees. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time based on control information/determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector/in response to the determination, determining based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity.

				Step 2A, prong 1: claim 1 does not recite a judicial exception. Claim 1 relates to issues that are inherent to electronic communications and communication networks in connection with transactions that may be performed between devices to determine a commerce asset for a transaction and present information relating to the proposed transaction to one or more of the mobile devices to facilitate execution of a transaction between the mobile device(s) and another device via the network.
	Claim 1 does recite a judicial exception under Step 2A Prong 1. Examiner has identified, in the previous as well as current Office Action above, the claim 1 limitations that recite an abstract idea, as well as identified the abstract concept that is recited: claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time based on control information/determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector/in response to the determination, determining based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity.

				Claim 1 provides a significant technological improvement in communication network technology (i.e. mobile communication network technology) and computing technology with regard to a problem inherent to electronic communications and communication networks.
	Claim 1 does recite an abstract idea, as noted in the Office action above – see Office Action above for the detailed, reasoned 35 USC 101 analysis. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities, business relations-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise)”, “the demand or interest can be associated with the organization entity, which can provide the asset (e.g., a service or merchandise)”, “determine business entities and/or non-business entities that can benefit or otherwise can be suitable for a transaction with a mobile device of the crowd of mobile devices”. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field. 

				Step 2A, prong 2: claim 1 recites a combination of additional elements that integrate claim 1 as a whole into a practical application.
	The additional elements of Claim 1 do not integrate the claim as a whole into a practical application under Step 2A Prong 2. This judicial exception is not integrated into a practical application. The Claim 1 additional elements of a system comprising a processor/mobile devices/network equipment (including an antenna)/business entity device represent generic computing elements. The additional limitation of gathering mobile device data (control information received, indicative of the mobile devices that are attached to the network equipment and occupy the cell sector at the defined time, based on wireless signals received by the network equipment from the mobile device, wherein the control information indicates locations of the mobile devices) represents insignificant extra-solution activity – i.e. data gathering. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities, business relations-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise)”, “the demand or interest can be associated with the organization entity, which can provide the asset (e.g., a service or merchandise)”, “determine business entities and/or non-business entities that can benefit or otherwise can be suitable for a transaction with a mobile device of the crowd of mobile devices”. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

				Claim 1 involves technologically improved communication network-related, computer related, and/or processing systems and devices.
	The computing elements used to implement the claim 1 claimed invention represent generic computing elements. As noted in the Office action above: the additional elements of a system comprising a processor/mobile devices/network equipment (including an antenna)/business entity device represent generic computing elements. The additional limitation of gathering mobile device data (control information received, indicative of the mobile devices that are attached to the network equipment and occupy the cell sector at the defined time, based on wireless signals received by the network equipment from the mobile device, wherein the control information indicates locations of the mobile devices) represents insignificant extra-solution activity – i.e. data gathering. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment.

				Claim 1 is not taught by the cited prior art. Existing methods, systems and devices are not able to determine that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number.
	Examiner notes that the 35 USC 101 analysis and the prior art analysis are two separate and distinct analyses. Furthermore, as per MPEP, “the Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. “
				Step 2B: claim 1 recites an inventive concept.
	Examiner respectfully disagrees. Claim 1 does not recite an inventive concept under Step 2B. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional limitation of gathering mobile device data (control information received, indicative of the mobile devices that are attached to the network equipment and occupy the cell sector at the defined time, based on wireless signals received by the network equipment from the mobile device, wherein the control information indicates locations of the mobile devices) represents insignificant extra-solution activity – i.e. data gathering. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

				Claim  1 recites a significant technological improvement to existing communication network-related, computer-related, and/or processing systems and devices. Claim 1 enables a system to perform the recited specific functions, with such methods, systems, and devices were unable to perform previously. 
	Claim 1, when implemented, does not effect a technological improvement to another technology/technical field. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities, business relations-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise)”, “the demand or interest can be associated with the organization entity, which can provide the asset (e.g., a service or merchandise)”, “determine business entities and/or non-business entities that can benefit or otherwise can be suitable for a transaction with a mobile device of the crowd of mobile devices”. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field. 

				Claim 1 can enable more efficient use of processing resources and other resources (memory, time, wireless communication and/or network resources) of communication network-related, computer-related, and/or processing systems and devices.
	The claimed invention, when implemented, does not improve the functioning of the computing device itself, or improve another technology/technical field. Applicant’s argument is not persuasive, and does not represent technical support/technical evidence of technical improvements. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities, business relations-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise)”, “the demand or interest can be associated with the organization entity, which can provide the asset (e.g., a service or merchandise)”, “determine business entities and/or non-business entities that can benefit or otherwise can be suitable for a transaction with a mobile device of the crowd of mobile devices”. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field. 

				Claim 1 can enable more efficient determination of demand or interest for an asset by mobile devices and associated users, and more efficient communication of information relating to the asset to mobile devices, and facilitate improved commercial and/or other transactions.
	Determining user interest/demand in an asset, and communicating asset information to the user/facilitating transactions represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities, business relations-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise)”, “the demand or interest can be associated with the organization entity, which can provide the asset (e.g., a service or merchandise)”, “determine business entities and/or non-business entities that can benefit or otherwise can be suitable for a transaction with a mobile device of the crowd of mobile devices”. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field. 

				Claim 1 recites specific claim elements that do not preempt all applications of the alleged method of organizing human activity relating to the alleged abstract concept of a commercial transaction.
	Examiner notes that, as per MPEP, “while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility”, and “because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.” 
Although preemption may denote patent ineligibility, its absence does not demonstrate patent eligibility. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098 (Fed. Cir. 2016).
For claims covering a patent-ineligible concept, preemption concerns "are fully addressed and made moot" by an analysis under the Mayo/Alice framework. Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).

As noted in the Office Action above, the claimed invention does recite an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application nor do they represent significantly more than the abstract idea itself – see Office Action above for the detailed, reasoned 35 USC 101 analysis.

				Applicant points to the Spec, para 20.
	Para 20 of the Spec. describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities, business relations-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field. 

				Applicant points to the Spec, para 99-106 and fig.14. Offers relating to an asset between a business entity and mobile devices can be efficiently determined with regard to mobile devices that are in proximity to a device of the business entity and presented to the mobile devices, and transactions relating to such offers between the business entity and the mobile devices can be efficiently facilitated and improved.
	Determining offers relating to an asset (with regard to mobile devices that are in proximity to an entity device) and presenting it to the mobile devices, and selecting/providing related transactions between the business and the mobile devices represents a business practice/goal, not another technology/technical field. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities, business relations-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise)”, “the demand or interest can be associated with the organization entity, which can provide the asset (e.g., a service or merchandise)”, “determine business entities and/or non-business entities that can benefit or otherwise can be suitable for a transaction with a mobile device of the crowd of mobile devices”. There is no technical support/technical evidence in the Specification, including para 99-106 and fig.14, that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field. 

				Various features of claim 1 are not able to be performed in the human mind or using pen and paper. Claim 1 is not directed to an abstract concept of a mental concept.
	Examiner agrees with Applicant’s argument that claim 1 does not include limitations that recite a mental concept. However, claim 1 does recite an abstract idea, as noted above: Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time based on control information/determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector/in response to the determination, determining based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity.

				Claim 1 is similar to Bascom, and thus is directed to patent-eligible subject matter.
				Claim 1 also involves an unconventional technological solution to a technological problem. 
The instant claimed invention and Bascom have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Bascom, the Courts concluded that the claim limitation takes as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. When considered as an ordered combination, the Federal Circuit concluded the claims provided "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. Because of the ordered combination elements, the claims in Bascom were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis.  Contrary to Bascom, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept; see Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field. 

				Claim 1 is similar to Finjan, and thus is directed to patent-eligible subject matter.
				Claim 1 enables methods, systems, and devices to do things that they could not do before.
The instant claimed invention and Finjan have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Finjan, the Courts concluded that the claimed invention is an improvement to computer technology, improvement which results from specific steps that accomplish a desired result. Specifically, the Courts determined that the claim at issue makes a "non-abstract improvement to computer technology".   Contrary to Finjan, the instant claimed invention is directed towards an abstract idea without significantly more - see Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				Claim 1 is similar to Amdocs, and thus is directed to patent-eligible subject matter.
				Claim 1 entails an unconventional technological solution to a technological problem. Claim 1 does contain an inventive concept sufficient for patent eligibility.
 The instant claimed invention and Amdocs have different claim sets and different fact patterns, and therefore the two are not analogous.  Furthermore, in Amdocs, the Courts concluded that Amdocs's claimed invention solved a technological problem and improved the performance of the computing system itself. Contrary to Amdocs, the instant claimed invention, when implemented, does not effect a technical improvement.  Additionally, there is no technical evidence/technical support in the Applicant’s Specifications of technical improvements to the functioning of the computing device itself, or technical improvements to another technology/technical field that would result from the instant claimed invention being implemented. Claim 1 does not contain an inventive concept sufficient for patent eligibility, as noted in the Office Action and responses to arguments above.

				Claim 1 is similar to USPTO Example 42, Claim 1, and thus is drawn to patent-eligible subject matter.
				Claim 1 as a whole integrates the method of the alleged organizing human activity into a practical application. Claim 1 recites a specific improvement over the art of record.
	The instant claimed invention and Example 42, Claim 1 have different claim sets and different fact patterns, and therefore the two are not analogous.  Furthermore, in Example 42, Claim 1, it was deemed that the claim recites a combination of additional elements that integrate the recited abstract idea into a practical application – i.e. they recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Contrary to Example 42, Claim 1, the additional elements of the claimed invention do not recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user; the additional elements of the instant claimed invention do not, alone or in combination, integrate the recited idea into a practical application, as noted in the Office Action above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/14/2022